Citation Nr: 1235400	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  12-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board's decision below finds that new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The reopened claims are addressed in the Remand portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In June 2008, the RO issued a rating decision which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not perfect an appeal and the decision is now final.
 
2.  Evidence received since the RO's June 2008 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by finding new and material evidence has been submitted to reopen his claims for service connection for bilateral hearing loss and tinnitus.   Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In September 2007, the RO issued a rating decision which denied the Veteran's original claims seeking service connection for bilateral hearing loss and tinnitus.  Following submission of additional evidence, the RO issued a June 2008 rating decision which denied the Veteran's claims seeking entitlement to service connection for bilateral hearing loss and tinnitus.  Notice of the RO's June 2008 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

The June 2008 rating decision indicated that the evidence failed to show any relationship between the Veteran's current bilateral hearing loss and any disease or injury during service.  It also noted that there was no current diagnosis of tinnitus.

In July 2009, the Veteran filed to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The RO's June 2008 rating decision is the last final disallowance on the issue of service connection for bilateral hearing loss and tinnitus.  

The Board must review all of the evidence submitted since the pertinent last final action to determine whether the Veteran's claims for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

As for his hearing loss, a newly submitted March 2010 private audiological evaluation noted findings of severe noise induced sensorineural hearing loss and noted the Veteran's long history of severe noise exposure while in the armed forces.  

As for his tinnitus, a newly submitted March 2010 private audiological evaluation report noted that the Veteran has moderate tinnitus that has slowly progressed over many years.

The Board finds that new and material evidence, which raises a reasonable possibility of substantiating each of the Veteran's claims, has been submitted.  

Reopening the claims for service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.

The evidence of record reflects that the Veteran currently has bilateral hearing loss and tinnitus.  Moreover, the evidence of record suggests a possible relationship between these conditions and the Veteran's military service.  Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether the Veteran currently has bilateral hearing loss and/or tinnitus related to his active duty military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  Afford the Veteran the appropriate examination to consider whether his current bilateral hearing loss and tinnitus are related to his military service.  All indicated tests and studies must be performed.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, other lay statements of record, and a review of the Veteran's history of inservice and post service noise exposure, the examiner must provide opinions as to:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was incurred or aggravated during his military service (October 1954 to October 1957); and 

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus was incurred or aggravated during his military service (October 1954 to October 1957).

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental SOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


